Citation Nr: 1420744	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-23 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right knee patellofemoral syndrome with degenerative changes, currently rated as 10 percent disabling based on limitation of motion.  

2.  Entitlement to an increased rating for left knee patellofemoral syndrome with degenerative changes, currently rated as 10 percent disabling based on limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to December 1985 and from August 1986 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The August 2009 rating decision continued 10 percent ratings for a right knee disability and a left knee disability.  In June 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in August 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in October 2011.

In February 2012, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  At her February 2012 hearing, the Veteran submitted additional evidence in the form of additional private medical records.  She waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that when the Veteran filed her claims for increase in the instant appeal, she was represented by Disabled American Veterans, but this representation was revoked in October 2011 prior to the certification of the appeal, when the Veteran submitted a VA Form 21-22a, "Appointment of Individual as Claimant's Representative," designating Michael V. Quatrini, Attorney, as her representative.  The RO certified the Veteran's appeal to the Board on October 26, 2011.  Subsequently in August 2013, the Veteran submitted another VA Form 21-22a again designating Disabled American Veterans as her representative.  The Board is cognizant that an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he or she may submit a request for a change in representation.  38 C.F.R. § 20.1304(a) (2013) (emphasis added).  However, although the RO certified the Veteran's appeal to the Board in October 2011, no notification letter was sent to the Veteran advising her that her appeal had been certified and transferred to the Board as required under the provisions of 38 C.F.R. § 19.36 (2013) (when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his representative will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, requesting a personal hearing, and for submitting additional evidence (emphasis added)).  Because the Veteran did not receive notice that her appeal had been certified and transferred to the Board, the 90-day grace period following this notice was never initiated.  Therefore, in this case, the date that comes first under 38 C.F.R. § 20.1304(a) for purposes of requesting a change in representation is the date the appellate decision is promulgated by the Board.  As the Veteran filed her August 2013 VA Form 21-22a before the promulgation of a Board decision, her request for a change in representation is timely, and the Board accepts and recognizes the current change in representation.   

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's right knee disability due to limitation of motion has been manifested by full extension and flexion limited at most to 100 degrees, which is objectively confirmed by findings such as pain, effusion, and crepitus.  There is no subluxation or ankylosis.  There is x-ray evidence of arthritis.    

2.  The Veteran has right knee instability that is no more than moderate in severity.  

3.  The Veteran's left knee disability due to limitation of motion has been manifested by full extension and flexion limited at most to 100 degrees, which is objectively confirmed by findings such as pain, effusion, and crepitus.  There is no subluxation or ankylosis.  There is x-ray evidence of arthritis.    

4.  The Veteran has left knee instability that is no more than slight in severity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome due to limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

2.  The criteria for a separate rating of 20 percent, but not higher, for right knee instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for a rating in excess of 10 percent for left knee patellofemoral syndrome due to limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

4.  The criteria for a separate rating of 10 percent, but not higher, for left knee instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a March 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on her employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The March 2009 letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and hearing testimony.  The Board finds the March 2009 VA examination to be adequate as the examination considered the Veteran's subjective reports and provided objective medical findings regarding the severity of the Veteran's disability.      

Moreover, with respect to the Veteran's February 2012 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims and volunteered her treatment history.  Additionally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a video conference hearing.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2012).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.

The Veteran currently has 10 percent ratings for her right knee disability and left knee disability.  The Board notes that when the Veteran was originally granted service connection for bilateral patellofemoral syndrome in an April 1998 rating decision, she was rated for her knee disabilities under Diagnostic Code 5299-5257.  See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code shown after the hyphen to identify the basis for the evaluation assigned; disabilities requiring rating by analogy will be coded with the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted musculoskeletal disorder is the service-connected disorder, and it is rated as if the residual condition is manifested by recurrent subluxation or lateral instability under Diagnostic Code 5257.  However, in the August 2009 rating decision under appeal, the RO continued the Veteran's 10 percent ratings for her right knee disability and left knee disability under Diagnostic Code 5010, which contemplates traumatic arthritis and is to be rated under Diagnostic Code 5003, which contemplates degenerative arthritis.        

In changing the Diagnostic Code under which the Veteran's right knee and left knee disabilities are evaluated, the Board notes that, in Murray v. Shinseki, 24 Vet. App. 420 (2011), the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2013).  In the instant case, the Veteran's 10 percent ratings under Diagnostic Code 5257 were effective since July 20, 1992.  As such, it has been less than 20 years from the effective date of service connection to the August 2009 rating decision on appeal, and therefore, the ratings are not protected under 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b).      

The Board acknowledges that 38 U.S.C.A. § 1159 (West 2002) protects service connection once it has been in effect for 10 years.  The Board is also cognizant that, in Read v. Shinseki, 651 F.3d 1296, 1300 (Fed. Cir. 2011), the Federal Circuit noted that evaluating a disability under a different diagnostic code could implicate 38 U.S.C.A. § 1159 if doing so changes the situs of the disability.  However, in citing VAOPGCPREC 50-91 (Mar. 29, 1991), the Federal Circuit found that 38 U.S.C. § 1159 did not prohibit the VA from redesignating an existing service-connected disability rating to reflect accurately the actual situs of an injury or disability, provided the redesignation does not result in a severance of service connection for the disability.  See Read, 651 F.3d at 1302.  Further, the protection that 38 U.S.C. § 1159 affords is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (June 2, 1992) (modifications of the Diagnostic Code did not change the protected status of the disability).  Therefore, as the Veteran's 10 percent ratings under Diagnostic Code 5257 were not protected under 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b), it was permissible for the RO to switch Diagnostic Codes to more accurately reflect the right and left knee conditions.  As the RO's change in Diagnostic Code pertaining to the evaluation of the Veteran's service-connected right knee and left knee disabilities does not sever service connection and, rather, more appropriately captures the nature of her disabilities, the Board finds that it is proper and does not violate 38 U.S.C. § 1159.  The characterization of the Veteran's knee disabilities remains right knee and left knee patellofemoral syndrome, but also with degenerative changes.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis) (2013).  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2013).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2013).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2012).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The Board notes at the outset that the Veteran sustained an injury to the right knee in May 2008.  Although the right knee injury has been noted to have occurred at work, a review of the medical evidence reveals that the clinical findings associated with the right knee work injury encompass the symptomatology of and cannot be disassociated from the Veteran's service-connected right knee disability.  The Board notes that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, resolving all reasonable doubt in favor of the Veteran, in undertaking the following analysis, the Board has considered all the right knee symptoms exhibited by the Veteran to be attributable to her service-connected right knee disability.

Private medical records dated from February 2008 to February 2012 show that the Veteran received intermittent treatment for her right knee and left knee disabilities, including physical therapy and periodic cortisone injections.  In May 2008, she injured her right knee after stepping off a 6-inch step at work.  She was subsequently fitted for and prescribed an instability brace and noted to have symptoms of pain, effusion at 2+, and minimal laxity.  

In a February 2008 private medical report, the Veteran complained of bilateral knee discomfort.  She stated that she had been wearing PTO braces as needed.  Examination of the left knee revealed full range of motion and pain with motion.  There was crepitus with range of motion and pain in the lateral aspect.  Examination of the right knee also showed full range of motion.  There was tenderness to palpation on the medial joint line, but no effusion.  

A May 2008 MRI of the right knee revealed grade 2 medial collateral ligament (MCL) sprain, favored not to be destabilizing; subjacent medial meniscal contusion and blunting of the midbody, without macrotear; chondral contusion favored over discrete chondral fissure weightbearing medial femoral condyle; extensive high-grade chondromalacia patellofemoral compartment with no well-defined loose body; and susceptibility artifact associated with the anterior-medial knee.  

In a June 2008 right MCL physical therapy report, the Veteran's right knee was noted to have 105 degrees flexion and was positive for valgus stress.  

On VA examination in March 2009, the Veteran reported that her knee disabilities prevented her from lifting more than 20 pounds or standing for long periods of time.  She stated that her knees had interfered with her ability to perform field-police duty and that her employer had modified her duties to sedentary office police-duty only.  She indicated that she had immediate pain and instability of the right knee after her May 2008 work injury.  She complained of bilateral knee pain.  Her left knee flared up 2 to 3 times a week at the right medial and lateral patella as a dull ache sensation that was a 6/10 in severity.  She reported that her left knee flared up if she was active and walking more than 0.5 mile, standing for more than 2.5 hours, or if there was cold and rainy weather.  She indicated that the pain would resolve within 1 to 3 hours if she rested, elevated the knee, applied heat or a heat wrap, and took Motrin.  The Veteran's right knee pain was a 7/10 in severity and located lateral of the patella.  She had daily flares of discomfort that were a 9/10 in severity if she stood more than 1 hour, squatted, walked more than 0.25 mile, or if there was cold and rainy weather.  The symptoms would resolve within 1 to 3 hours if she stopped, elevated her leg, applied heat, and took Motrin.  The Veteran maintained that both her knees had limitation of motion and functional impairment during flare-ups, with a limiting factor of pain.  She also indicated that she had weakness, instability, giving way, grinding, popping, stiffness, and swelling, but denied any heat, redness, locking, easy fatigability, lack of endurance, dislocation, recurrent subluxation, diagnosis of inflammatory arthritis, or constitutional symptoms.  She stated that she had two types of a metal elastic type brace for the knees that she wore during work, even with modified duty, or when ambulating in the mall.  She denied any effects on activities of daily living or prosthetics/prosthetic implants.  

Examination revealed normal gait and shoe wear with no assistive device.  The Veteran complained of mild discomfort of the bilateral knees.  Her knees were symmetrical with no redness, swelling, edema, erythema, effusion, abnormal bony prominences or musculature, other bone or joint involvement, or spongy feel.  Upon palpation, the knees were cool to touch, and the Veteran had no complaints of pain.  Range of motion testing of both knees showed 140 degrees flexion and 0 degrees extension.  There was no pain with extension, but the Veteran complained of pain beginning at 140 degrees flexion.  Repetitive range of motion did not change the degrees of motion, nor did it cause further pain, incoordination, instability, weakness, or easy fatigability.  The Veteran was not found to have any limiting factors, flare-ups, muscle atrophy, weakness, paralysis, or contracture.  Medial and lateral collateral ligaments of varus and valgus were in neutral and in 30 degrees of flexion with no motion.  Anterior and posterior cruciate ligaments were in 30 degrees of flexion with the foot stabilized.  The medial and lateral meniscus were intact.  There was negative Lachman's, instability, and McMurray test.  X-rays of the bilateral knees indicated that the Veteran had minimal right patellofemoral degenerative changes.  The Veteran was diagnosed with patellofemoral syndrome of the bilateral knees, degenerative joint disease of the bilateral knees, and MCL grade 2 strain of the right knee that was work-related.        

In an April 2009 statement, the Veteran reported that she had severe degenerative osteoarthritis in both knees and that this caused instability, increased pain, weakness, and decreased mobility in both knees.  She maintained that she had received various treatments, including surgery, physical therapy, pain medication, knee braces, cortisone injections, and Hyaluronate injections, but that none of these treatments had provided her long-term relief.  She also indicated that she had heavy constant grating in both knees that was very painful. 

An April 2009 private treatment report showed that the Veteran had 135 degrees flexion and 0 degrees extension in the right knee, with no effusion.  There was pain to palpation along the medial patellar facet and medial joint line.  Collateral and cruciate ligaments remained stable.  

A February 2010 MRI of the right knee revealed advanced medial and patellofemoral chondrosis that was more severe in the patellofemoral compartment, increased degenerative change in both compartments since July 2007, and postoperative change of the medial meniscus with intact cruciate ligaments and menisci.  An August 2011 MRI of the right knee showed stable advanced patellofemoral and medial compartment degenerative change, postoperative change of the medial meniscus with intact cruciate ligaments and menisci, and anterior horn lateral meniscus para meniscal cyst.   

A June 2010 MRI of the left knee showed patellofemoral joint degeneration and medial and lateral meniscal tears.  In October 2010, the Veteran underwent diagnostic arthroscopy and a partial left meniscectomy.    
     
In a February 2012 private medical examination, the Veteran was noted to require a knee brace and foot orthotics.  She was diagnosed with bilateral patellofemoral joint arthrosis and right knee medial compartment arthrosis.  The Veteran had normal gait, and examination of her knees revealed effusion, tenderness, abnormal movement (lack of full flexion), and patellofemoral crepitus with flexion.  Range of motion testing showed 100 degrees flexion and 0 degrees extension, bilaterally.  There was no evidence of ankylosis, and Lachman and McMurray test were negative bilaterally.  The physician found that the Veteran had moderate lateral instability in the right knee and slight lateral instability in the left knee.  He also determined that the Veteran had moderate arthritis in both knees.    

In February 2012, the Veteran testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that the Veteran had sharp and throbbing bilateral knee pain.  The Veteran testified that she was unable to kneel, squat, or bend, and that she had difficulty going up and down stairs.  She reported wearing braces for knee support, taking pain medication, and receiving cortisone knee injections about twice a year.  She stated that the knee injections provided some relief and lasted for approximately 4 months.  She indicated that physical therapy had not really helped her, but that elevation of the legs and applying ice or heat had helped her condition.  She maintained that she had to limit her exercise and hobbies, such as bowling and basketball, due to her knees.  The Veteran also testified that she could only stand for 20 minutes at a time before feeling pain and inflammation in the knees.  She reported that she had knee swelling with standing and when using the knees, with the right knee being worse.  She stated that her knees had been drained twice for swelling a few years ago.  She indicated that her throbbing knee pain caused her to wake up at night.  She maintained that she had weakness in the knees and that her knees would sometimes give out when she went up and down stairs.  She also reported that her knees would get stiff if she sat for too long and that she could not drive for more than 4 hours before she would experience knee symptoms.  The Veteran also testified that she worked as a police patrol officer and that she had been given a sedentary work assignment in the evidence room because of her knees.  She reported that she still had to perform drills and qualify on the shooting range, but that her employer would provide reasonable accommodations for her due to her knees.  She stated that she had not called off from work within the last year and that her base pay had not been reduced.  However, she indicated that she used to take 10 to 15 shifts of overtime a year, but that she had not been able to take these overtime shifts anymore due to her knees.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's right and left knees had flexion limited at most to 100 degrees, as reflected in a February 2012 private medical report.  The flexion of the Veteran's right and left knees must be limited to 30 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Diagnostic Code 5260 therefore cannot serve as a basis for increased ratings in this case.  Similarly, increased ratings are not warranted under Diagnostic Code 5261.  The Veteran had full extension in both knees on all of the above examinations.  The Veteran's right knee and left knee extension would have to be limited to 15 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  Because there is no evidence that the Veteran's right knee and left knee extension were limited to 15 degrees, Diagnostic Code 5261 cannot serve as a basis for increased ratings for the Veteran's right knee and left knee disabilities.     

In this case, the evidence reveals that the Veteran does have degenerative arthritis of the right knee and left knees, as shown by March 2009 VA examination and February 2012 private examination.  Based on the evidence of record, it is apparent that the Veteran is not entitled to compensable ratings based on the degree of limitation of motion of the right knee and left knee.  The Veteran's ranges of motion have been, at worst, zero degree extension to 100 degrees flexion throughout her appeal.  The VA examiner considered the Veteran's pain in determining the Veteran's ranges of bilateral knee motion, and found that her ranges of motion remained the same following repetitive testing.  Nevertheless, the medical evidence of record collectively indicated the presence of pain, effusion, and crepitus in the bilateral knees.

In making the determination that the Veteran is not entitled to ratings higher than 10 percent for her right knee and left knee disabilities, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board acknowledges the Veteran's report on March 2009 VA examination that both her knees had limitation of motion and functional impairment during flare-ups, with a limiting factor of pain.  However, the Court has clarified that the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2012).  Here, the medical evidence on examination indicates that upon repetitive motion, the Veteran did not have additional functional impairment or loss of motion caused by pain, weakened movement, excess fatigability, or incoordination of the knees.  Thus, even considering the objectively confirmed findings of pain, effusion, and crepitus, as well as the Veteran's complaints of grinding, popping, stiffness, and swelling, the evidence does not show that the right knee and left knee are limited in motion to 15 degrees extension or 30 degrees flexion, i.e., the requirements for 20 percent ratings under Diagnostic Codes 5260 and 5261, and thus the requirements for increased ratings are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable ratings for limitation of extension or flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  

With respect to instability, the Veteran incurred a right knee injury in May 2008 when she stepped off a 6-inch step.  She was prescribed a right knee instability brace, and a June 2008 private medical record shows that her right knee was positive for valgus stress.  The Veteran reported weakness, instability, and giving way of her knees during her March 2009 VA examination.  However, objective examination revealed negative instability test.  Medial and lateral collateral ligaments of varus and valgus were in neutral and in 30 degrees of flexion with no motion.  Anterior and posterior cruciate ligaments were in 30 degrees of flexion with the foot stabilized.  The Veteran continued to report instability and weakness of the knees in an April 2009 statement, but an April 2009 private medical record shows that collateral and cruciate ligaments remained stable.  At her February 2012 video conference hearing, the Veteran testified that her knees were weak and that they would sometimes give out when she went up and down stairs.  In a February 2012 private examination, the physician found that the Veteran had moderate lateral instability in the right knee and slight lateral instability in the left knee.         

The medical evidence of record showed that the Veteran objectively had right knee instability in May and June 2008 and February 2012 and left knee instability in February 2012, but it did not indicate any bilateral knee instability on examination in March 2009 and April 2009 despite the Veteran's continuous reports of instability.  However, the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Board finds the Veteran to be credible in her reports of her knees continuing to give way since May 2008.  Indeed, the medical evidence shows that the Veteran has consistently worn knee braces for support throughout the course of the appeal.  The evidence seems to suggest that the Veteran's right knee instability is worse in severity than her left knee instability, as shown by the incurrence of a right knee injury in May 2008 and confirmed by the February 2012 private physician's findings of moderate lateral instability in the right knee and slight lateral instability in the left knee.  Therefore, resolving all reasonable doubt in favor of the Veteran, a separate 20 percent rating, but not higher, for right knee instability is warranted under Diagnostic Code 5257, and a separate 10 percent rating, but not higher, for left knee instability is warranted under Diagnostic Code 5257.     

The Board acknowledges that the medical evidence of record shows that the Veteran had postoperative change of the right medial meniscus and left medial and lateral meniscal tears for which the Veteran underwent a partial left meniscectomy in October 2010.  However, it is well to observe that because the list of findings, which may be used to objectively confirm limitation of motion at the 10 percent level under Diagnostic Code 5003, is preceded by the term "such as," it is therefore "non-exhaustive" and would permit consideration of other symptoms particular to the Veteran's right knee and left knee disabilities.  See, e.g.,Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013) (use of the term "such as" indicates that the list of symptoms that follows is "non-exhaustive"); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (use of the term "'such symptoms as,' followed by a list of examples, provides guidance as to the . . . symptoms contemplated for [the] rating, in addition to permitting consideration of other symptoms . . . ").  Hence, given that the Veteran's right knee and left knee symptoms of pain, effusion, crepitus, grinding, popping, stiffness, and swelling would be contemplated by the criteria for 10 percent ratings under Diagnostic Code 5003, ratings under Diagnostic Codes 5258 and 5259 (the diagnostic codes pertaining to disclocated or removed semilunar cartilage) are not for application in this case.  38 C.F.R. § 4.14 (2013).

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of genu recurvatum, impairment of the tibia and fibula, or ankylosis of the right or left knees.  

The Veteran is competent to describe her symptoms, and she is credible in her belief that the severity of her right and left knee disabilities are such that higher evaluations are warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Her competent and credible lay evidence, however, is outweighed by the competent and credible medical findings of the VA and private examiners because they have expertise in evaluating the true severity of the Veteran's disabilities against the backdrop of such disabilities in general.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of her right and left knee disabilities.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's right knee and left knee disabilities present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board acknowledges the Veteran's contention that her bilateral knee disability significantly affects her employment because her duty assignment as a police officer has been modified and restricted to sedentary office work, and she is no longer able to take on 10 to 15 overtime shifts a year.  However, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

The Veteran's 10 percent rating under Diagnostic Code 5010 and 20 percent rating under Diagnostic Code 5257 for her right knee patellofemoral syndrome with degenerative changes contemplated her subjective complaints of pain, effusion, crepitus, grinding, popping, stiffness, swelling, giving way, and weakness, as well as any functional impairment.  Although there was x-ray evidence of arthritis, there was no objective evidence that the Veteran had compensable limitation of flexion or extension.  Moreover, there was no evidence that the Veteran's right knee instability was more than moderate.  The symptoms of the Veteran's right knee disability are not shown to cause any impairment that is not already contemplated by the rating criteria.  Therefore, the Veteran's subjective complaints were included in the 10 percent and 20 percent ratings.  Similarly, the Veteran's 10 percent ratings under Diagnostic Codes 5010 and 5257 for her left knee patellofemoral syndrome with degenerative changes contemplated her subjective complaints of pain, effusion, crepitus, grinding, popping, stiffness, swelling, giving way, and weakness, as well as any functional impairment.  Although there was x-ray evidence of arthritis, there was no objective evidence that the Veteran had compensable limitation of flexion or extension.  Moreover, there was no evidence that the Veteran's left knee instability was more than slight.  The symptoms of the Veteran's left knee disability are not shown to cause any impairment that is not already contemplated by the rating criteria.  Therefore, the Veteran's subjective complaints were included in the 10 percent ratings.  Thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  







	(CONTINUED ON NEXT PAGE)










ORDER

A rating in excess of 10 percent for right knee patellofemoral syndrome with degenerative changes based on painful limitation of motion is denied.  

A rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative changes based on painful limitation of motion is denied.  

A 20 percent rating, but no higher, for right knee instability is granted.  

A 10 percent rating, but no higher, for left knee instability is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


